
	

114 S3240 IS: Pension and Budget Integrity Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3240
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Enzi (for himself, Mr. Alexander, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To prohibit the use of premiums paid to the Pension Benefit Guaranty Corporation as an offset for
			 other Federal spending.
	
	
		1.Short title
 This Act may be cited as the Pension and Budget Integrity Act of 2016.
		2.Prohibition on the use of premiums as an offset
 (a)In generalIn the Senate and the House of Representatives, for purposes of determining points of order under the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) or any concurrent resolution on the budget, any provision that increases, or extends the increase of, any premiums payable to the Pension Benefit Guaranty Corporation shall not be counted in estimating the level of budget authority, outlays, or revenues—
 (1)in the Senate, for any bill, joint resolution, amendment, amendment between the Houses, conference report, or motion; or
 (2)in the House of Representatives, for any bill or joint resolution, or amendment thereto or conference report thereon.
 (b)Rules of Senate and House of RepresentativesCongress adopts the provisions of this section— (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such is deemed a part of the rules of each House, respectively, and supersede other rules only to the extent that they are inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				
